ALTENBERND, Judge.
We deny George W. Mobley’s petition for writ of certiorari, which seeks review of the Polk County Circuit Court’s denial of his petition for writ of habeas corpus. Our denial is without prejudice to his right to seek review of his presumptive parole release date in the proper circuit court in Leon County.
Mr. Mobley committed two robberies with a weapon in 1981 when he was seventeen. The weapon was allegedly a toy gun. He was prosecuted as an adult and sentenced to two consecutive ninety-nine-year terms of imprisonment.
*373After serving sixteen years of his sentence, Mr. Mobley was released on parole in November 1999. In June 2003, he was stopped while driving his car in Hernando County. He was suspected of driving under the influence of alcohol or drugs, but his breath test revealed nothing. Because he was outside Hillsborough County without permission, the Parole Commission issued a warrant for his arrest in July 2003.
Mr. Mobley’s parole was revoked. He is now scheduled to remain in prison until November 2009. Under the standards that apply to such proceedings, neither the trial court nor this court has any authority to give Mr. Mobley relief. See Sheley v. Fla. Parole Comm’n, 720 So.2d 216 (Fla. 1998) (stating that relief can be granted on a petition of certiorari only when there is a denial of procedural due process that departs from the essential requirements of law in such a way as to cause a miscarriage of justice). There were no grounds in the petition for writ of habeas corpus that would have permitted the trial court to order his release. To the extent that Mr. Mobley wishes to challenge his presumptive parole release date, the trial court denied the writ without prejudice to Mr. Mobley’s right to refile that portion of his claim in Leon County. Although the trial court might have been able to transfer that claim to Leon County, we approve the trial court’s order because the petition contained an intermingling of claims and Mr. Mobley would be better served by a new petition in Leon County alleging only the presumptive parole release date issue.
Petition for writ of certiorari denied.
CASANUEVA and VILLANTI, JJ., Concur.